BLD-020                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3511
                                      ___________

                                  ANTONIO HENNIS,
                                             Appellant

                                            v.

    DORINA VARNER, Chief Grievance Coordinator; PRINCIPAL MR. VANCE;
   C.O. MS. SKILLINGS; SERGEANT MS. MACEYKO; HEARING EXAMINER
   MR. MACKEY, Sued in their Official and Individual capacity; LIBRARIAN MR.
         WEAVER; SUPERINTENDENT MR. JOSEPH MAZURKIEWICZ
                  ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 2:12-cv-00646)
                    Magistrate Judge: Honorable Lisa Pupo Lenihan
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 24, 2013
           Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                          (Opinion filed: November 05, 2013)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Antonio Hennis, proceeding pro se, appeals from the District Court’s denial of his

motion for a preliminary injunction and his motion pursuant to Fed. R. Civ. P. 60(b).


                                            1
Because his appeal does not present a substantial question, we will summarily affirm the

District Court’s orders. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                             I.

       In 2005, Hennis was convicted of being a felon in possession of a firearm and was

sentenced to serve five to ten years’ imprisonment in the Pennsylvania Department of

Corrections. In March 2012, he filed a habeas corpus petition pursuant to 28 U.S.C. §

2254 in the Eastern District of Pennsylvania, which was denied. We declined to issue

Hennis a certificate of appealability. See Hennis v. Mazurkiewicz, C.A. No. 13-2053

(order entered Sept. 3, 2013).

       In May 2012, Hennis filed a complaint pursuant to 42 U.S.C. § 1983 in the District

Court, alleging that during his incarceration at SCI Greensburg, the defendants violated

his right to access the courts by failing to provide adequate materials for preparing and

filing legal documents.1 Hennis also filed a motion for a preliminary injunction, seeking

the return of legal material and the reinstatement of his job as a law clerk at SCI

Greensburg’s law library. According to Hennis, Officer Skillings had confiscated some

of his legal work after inspecting a large folder belonging to him and finding that it

contained his legal work as well as two other inmates’ legal work and a library book that

Hennis was not permitted to have. Following this incident, Hennis pleaded guilty to

refusing to obey an order, theft, having the property of another, and lying to an employee.


1
  In his complaint, Hennis specifically argued that SCI Greensburg failed to provide a
sufficient amount of typewriters, copies, and correction fluid. He also asserted that SCI
Greensburg did not provide “user friendly research computers” and refused to hire
inmates trained as paralegals to assist other inmates in preparing legal documents.
                                              2
He received 30 days’ cell restriction, resulting in the loss of his job as a law clerk. The

defendants responded, asserting that Skillings had returned all of Hennis’ legal work.

       Subsequently, Hennis notified the District Court that he had been transferred to

SCI Pine Grove, and the Magistrate Judge ordered him to show cause as to why his

motion for a preliminary injunction should not be denied as moot given his transfer.

Hennis responded, arguing that despite the defendants’ assertion that his legal work was

returned, some of the work that was confiscated actually belonged to him and that this

confiscation violated his right to access the courts by interfering with his ability to litigate

his § 2254 petition. The Magistrate Judge dismissed his motion as moot to the extent

Hennis sought reinstatement of his prison job and denied it to the extent he sought the

return of his legal material. Hennis filed a combined motion pursuant to Fed. R. Civ. P.

60(b) and motion for recusal, alleging that the Magistrate Judge engaged in ex parte

communications with the defendants. The Magistrate Judge denied his motion. This

appeal followed.2 Hennis’ action remains pending in the District Court.

                                              II.

       We first address the scope of Hennis’ appeal. Although Hennis’ notice of appeal

states that he is appealing from the Magistrate Judge’s order denying his motion under

Rule 60(b), a Rule 60(b) motion tolls the time to appeal from the underlying order as long

as it is filed no later than 28 days after entry of the underlying order. See Fed. R. App. P.

4(a)(4)(A)(vi). Here, Hennis’ Rule 60(b) motion was filed within 28 days of the


2
 The parties consented to having the Magistrate Judge preside over the case pursuant to
28 U.S.C. § 636(c)(1). We exercise jurisdiction pursuant to 28 U.S.C. § 1292(a)(1).
                                               3
Magistrate Judge’s order denying his motion for a preliminary injunction, and his notice

of appeal was timely filed as to the order denying his Rule 60(b) motion. Accordingly,

we have jurisdiction to review both the denial of his motion for a preliminary injunction

and the denial of his Rule 60(b) motion. We may summarily affirm the District Court’s

orders on any basis supported by the record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d

Cir. 2011) (per curiam).

       As noted above, Hennis’ Rule 60(b) motion was combined with a motion for

recusal. To the extent he challenges the Magistrate Judge’s denial of his motion for

recusal, we lack jurisdiction. An order denying a motion to recuse is not a final order,

and the collateral order doctrine does not apply to such a denial. City of Pittsburgh v.

Simmons, 729 F.2d 953, 954 (3d Cir. 1984) (citing Green v. Murphy, 259 F.2d 591, 594

(3d Cir. 1958) (en banc)).

                                             III.

       Our review of the record leads us to determine that the Magistrate Judge did not

abuse her discretion in denying Hennis’ motion for a preliminary injunction. See N.J.

Retail Merchs. Ass’n v. Sidamon-Eristoff, 669 F.3d 374, 385 (3d Cir. 2012). As an

initial matter, we agree with the District Court that Hennis’ request for injunctive relief

for the loss of his prison job at SCI Greensburg became moot upon his transfer to SCI

Pine Grove. We also agree that Hennis is not entitled to injunctive relief for the return of

his legal work because he has not demonstrated “a reasonable probability of success on

the merits” of his access to the courts claim. Swartzwelder v. McNeilly, 297 F.3d 228,

234 (3d Cir. 2002). To support his claim, Hennis alleged that without these materials, he

                                              4
was unable to challenge a Magistrate Judge’s failure to appropriately consider his

miscarriage of justice claim in her Report and Recommendation suggesting that his §

2254 petition be denied. However, he did raise such a claim in his objections to the

Report and Recommendation, two days prior to when his materials were allegedly

confiscated. See Hennis v. Mazurkiewicz, E.D. Pa. Civ. No. 5:12-cv-1280. Furthermore,

Hennis’ claim that he could only include “bald assertions” in his request for a certificate

of appealability without these materials is misplaced, as he was able to file a 30-page

request containing substantive argument. See Hennis v. Mazurkiewicz, C.A. No. 13-

2053. Accordingly, Hennis failed to demonstrate a reasonable probability of success on

the merits of his claim of actual injury to his ability to present a nonfrivolous claim

relating to his § 2254 petition. See Lewis v. Casey, 518 U.S. 343, 350, 355 (1996).

       The Magistrate Judge also did not abuse her discretion in denying Hennis’ Rule

60(b) motion. See Brown v. Phila. Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003). In

order to prevail on a Rule 60(b)(3) motion, the moving party “must establish that the

adverse party engaged in fraud or other misconduct, and that this conduct prevented the

moving party from fully and fairly presenting his case.” Stridiron v. Stridiron, 698 F.2d
204, 206-07 (3d Cir. 1983). Hennis’ motion did not allege fraud or misconduct against

the defendants; rather, he alleged misconduct on the part of the Magistrate Judge.

Accordingly, he was not entitled to relief under Rule 60(b)(3).3


3
  Hennis also cited Fed. R. Civ. P. 59(e) in his motion. To the extent his motion can be
considered as a motion for reconsideration, he was not entitled to relief, as he did not
identify any of the grounds required for reconsideration. See Lazaridis v. Wehmer, 591
F.3d 666, 669 (3d Cir. 2010) (per curiam).
                                              5
                                           IV.

       For the forgoing reasons, we will summarily affirm the District Court’s orders.

See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                            6